513 So. 2d 1122 (1987)
Sarah Juanita MITCHELL, Appellant,
v.
STATE of Florida, Appellee.
No. 4-86-0971.
District Court of Appeal of Florida, Fourth District.
October 21, 1987.
Richard L. Jorandby, Public Defender, and Charles D. Peters, Asst. Public Defender, West Palm Beach, for appellant.
Robert A. Butterworth, Jr., Atty. Gen., Tallahassee, and Lee Rosenthal, Asst. Atty. Gen., West Palm Beach, for appellee.
PER CURIAM.
We affirm the appellant's conviction, but reverse the sentence imposed. The trial court gave the following reasons for departing from the recommended sentence:

*1123 (1) It was necessary to protect the public from further criminal activity by the appellant;
(2) Appellant was found as an habitual offender; and
(3) Appellant was on probation of the time of murder.
Reasons 1 and 2 are invalid. See Young v. State, 489 So. 2d 199 (Fla. 2d DCA 1986); Whitehead v. State, 498 So. 2d 863 (Fla. 1986). Reason 3 is also invalid. See Ashley v. State, 510 So. 2d 970 (Fla. 4th DCA 1987); Atwaters v. State, 495 So. 2d 1219 (Fla. 1st DCA 1986). Accordingly, we reverse and remand for resentencing.
AFFIRMED IN PART; REVERSED AND REMANDED IN PART.
HERSEY, C.J., and DOWNEY and WALDEN, JJ., concur.